14‐3876 
        Williams v. New York City Transit Authority, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 22nd day of October, two thousand 
        fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB,  
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        IRA C. WILLIAMS, JR. 
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 14‐3876 
         
        NEW YORK CITY TRANSIT 
        AUTHORITY AND SALLY LIBRERA, 
         
                                  Defendants‐Appellees.            
        ______________________  
         
FOR PLAINTIFF‐APPELLANT:               IRENE DONNA THOMAS, Thomas & 
                                       Associates, Brooklyn, NY. 
   
  FOR DEFENDANTS‐APPELLEES:  ROBERT K. DRINAN, Assistant General 
                                      Counsel, for Lewis S. Finkelman, General 
                                      Counsel, New York City Transit Authority, 
                                      New York, NY. 
         
        Appeal from the United States District Court for Eastern District of New 
  York (Eric N. Vitaliano, Judge). 
   
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiff‐Appellant Ira C. Williams, Jr. (“Williams”) appeals a grant of 

summary judgment in favor of his employer, Defendant‐Appellee New York 

City Transit Authority (“NYCTA”), and Defendant‐Appellee Sally Librera 

(“Librera”), an Acting Assistant Vice President of Operations Training within the 

NYCTA.  Williams’s action against the NYCTA and Librera (collectively, the 

“Defendants”) comprised a variety of race and age discrimination claims, 

including a retaliation claim, brought under Title VII of the Civil Rights Act, the 

Age Discrimination in Employment Act, 42 U.S.C. §§ 1981 and 1983, and New 

York state law.  Williams’s grievances were based on Librera’s recommendation 




                                         2
of a white man eleven years younger than Williams for promotion to a certain 

director position within the NYCTA. 

      For substantially the reasons stated by the court below, we find no error in 

the granting of Defendants’ motion and dismissal of Williams’s complaint.  We 

therefore AFFIRM the judgment of the District Court.                         

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            3